Citation Nr: 0300660	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-10 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Whether a May 1984 RO decision contained clear and 
unmistakable error for failing to adjudicate the issue of 
entitlement to service connection for residuals of a 
cerebral vascular accident. 

2.  Entitlement to an effective date prior to June 25, 
2001, for the grant of service connection for residuals of 
a cerebral vascular accident.

3.  Whether a May 1984 RO decision contained clear and 
unmistakable error for failing to adjudicate the issue of 
entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person. 

4.  Entitlement to an effective date prior to June 25, 
2001, for the grant of special monthly compensation based 
on the need for regular aid and attendance of another 
person.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to March 
1950 and from November 1950 to December 1951.  His claims 
come before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claims, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claims.

2.  An unappealed May 1984 RO decision did not adjudicate 
the issue of entitlement to service connection for 
residuals of a cerebral vascular accident or the issue of 
entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person.  

3.  Rather, the May 1984 RO decision adjudicated issues 
involving entitlement to special monthly pension by reason 
of nonservice-connected disability.

4.  On June 25, 2001, the RO received the veteran's claim 
of entitlement to service connection for residuals of a 
cerebral vascular accident and for special monthly 
compensation based on the need for regular aid and 
attendance of another person.  

5.  An October 2001 RO decision granted service connection 
for residuals of a cerebral vascular accident and for 
special monthly compensation based on the need for regular 
aid and attendance of another person, effective June 25, 
2001.


CONCLUSIONS OF LAW

1.  The May 1984 RO decision did not adjudicate the issue 
of entitlement to service connection for residuals of a 
cerebral vascular accident, and therefore cannot be 
attacked on the basis of clear and unmistakable error.  38 
U.S.C.A. §§ 7105, 5109A (West Supp. 2001); 38 C.F.R. § 
3.105(a) (2002); Norris v. West, 12 Vet. App. 413 (1999).

2.  The criteria for an effective date earlier than June 
25, 2001, for a grant of service connection for residuals 
of a cerebral vascular accident have not been met.  38 
U.S.C.A. §§ 501, 5101, 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2002).

3.  The May 1984 RO decision did not adjudicate the issue 
of entitlement to special monthly compensation based on 
the need for regular aid and attendance of another person, 
and therefore cannot be attacked on the basis of clear and 
unmistakable error.  38 U.S.C.A. §§ 7105, 5109A (West 
Supp. 2001); 38 C.F.R. § 3.105(a) (2002); Norris v. West, 
12 Vet. App. 413 (1999).

4.  The criteria for an effective date earlier than June 
25, 2001, for an award of special monthly compensation 
based on the need for regular aid and attendance of 
another person have not been met.  38 U.S.C.A. §§ 501, 
5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 
9, 2000, the Veterans Claims Assistance Act of 2000 
("VCAA") was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information necessary to 
substantiate a claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist 
and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg.  
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R.            § 3.159).  The Board notes that the VCAA 
is not applicable to claims alleging clear and 
unmistakable error (CUE).  Livesay v. Principi, 15 Vet. 
App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (holding that the VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation).

In this case, the Board observes that that a statement of 
the case issued in June 2002 notified the veteran of the 
type of evidence needed to substantiate his claims.  The 
veteran was also given the opportunity to testify and 
submit additional evidence at a personal hearing scheduled 
for December 2002; however, the veteran canceled his 
hearing request with no indication that he wished to 
reschedule.  The Board is therefore satisfied that the 
requirements of 38 U.S.C.A. § 5103 have been met.  See 38 
U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

As to 38 U.S.C.A. § 5103A (West Supp. 2001), the Board 
notes that the issues in this case concern the effective 
date of an award, not the nature, extent, or etiology of a 
current disability.  As such, there is no reasonable 
possibility that a further VA examination or medical 
opinion would be of assistance to these claims.  Moreover, 
while the Board is aware that 38 C.F.R § 3.157 sets forth 
circumstances under which the date of VA or uniformed 
service medical treatment affects an effective date of an 
award, these provisions apply only in cases of increases 
or claims to reopen and, as indicated below, are not 
applicable to the particular facts present in this case.  
In any case, the Board is not aware of any relevant 
medical records that are presently absent from the claims 
file.

The Board therefore finds that the record, as it stands, 
is adequate to allow for equitable review of the veteran's 
claims and that no further action is necessary to meet the 
requirements of the VCAA.  Under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

II.  Whether a May 1984 RO Decision 
Contained CUE for Failing to Adjudicate the 
Issue of Service Connection for Residuals 
of a Cerebral Vascular Accident

A May 1984 RO decision granted special monthly pension by 
reason of being housebound.  That decision, however, did 
not adjudicate or consider the issue of entitlement to 
service connection for residuals of a cerebral vascular 
accident.  The veteran now claims that the May 1984 RO 
decision was clearly and unmistakably erroneous in failing 
to grant service connection for that disability. 

Pursuant to 38 C.F.R. § 3.104(a) (2001), "[a] decision of 
a duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and 
shall not be subject to revision on the same factual 
basis."  See also 38 U.S.C.A. § 5108.  An exception to 
this rule is when the VA has made a clear and unmistakable 
error in its decision pursuant to 38 C.F.R. § 3.105.  See 
also 38 U.S.C.A. § 210(c), 7103 (West 1991 & Supp. 2001). 

Under 38 C.F.R. § 3.105(a), a prior decision must be 
reversed or amended "[w]here evidence establishes [CUE]."  
The Court defines a determination of CUE in a prior 
adjudication to mean that:  (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the 
error must be "undebatable" and of the sort "which, had it 
not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that 
there was [CUE] must be based on the record and the law 
that existed at the time of the prior ... decision."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(emphasis added).  

"In order for there to be a valid claim of [CUE], . . . 
[t]he claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or 
evaluated." Id.; see also Eddy v. Brown, 9 Vet. App. 52, 
54 (1996).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable 
error.  See Id.; Damrel v. Brown, 6 Vet. App. 242, 245-246 
(1994). "[I]t is a very specific and rare kind of 'error.'  
It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but 
for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot 
be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993) (emphasis in the original).  The failure to 
fulfill the duty to assist cannot constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  A claim of CUE is a 
collateral attack on an otherwise final rating decision by 
a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 
(Fed. Cir. 1994).  As such, there is a presumption of 
validity that attaches to a final decision, and when such 
a decision is collaterally attacked, the presumption 
becomes even stronger.  Fugo, supra.  

In this case, the Board it unable to consider whether the 
May 1984 RO decision contained CUE in denying service 
connection for residuals of a cerebral vascular accident 
because that issue was not addressed in that decision.  In 
Norris v. West, 12 Vet. App. 413 (1999), the Court held 
that the failure of an originating agency to adjudicate an 
informally raised claim for a total rating based on 
unemployability due to service-connected disabilities does 
not constitute a final disallowance of the claim for the 
purposes of alleging CUE.  Rather, such an informally 
raised claim remains pending.  Id. at 421-422.  
Accordingly, the Board has no jurisdiction to determine 
whether the May 1984 RO decision contained CUE in not 
considering service connection for residuals of a cerebral 
vascular accident because that issue was not adjudicated 
at that time.  Therefore, the veteran's only option is to 
show that a claim from 1984 remains pending.  This 
argument will be addressed below. 

III.  Entitlement to an Effective Date 
Prior to June 25, 2001, for the Grant 
of Service Connection for Residuals of 
a Cerebral Vascular Accident

In an October 2001 rating decision, the Board granted 
service connection for residuals of a cerebral vascular 
accident and assigned 100 percent evaluation, effective 
June 25, 2001.  The veteran appealed that decision with 
respect to the effective date.  For the reasons set forth 
below, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective 
date prior to June 25, 2001.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A.  § 5110 and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date 
of an award based on a claim for service connection "shall 
be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date 
of an evaluation and an award of compensation based on an 
original claim will be, "[d]ate of receipt of claim or 
date entitlement arose, whichever is later."  38 C.F.R. § 
3.400.

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. 5101(a); 38 C.F.R. § 3.151.  The benefit sought 
must be identified,  see Stewart v. Brown, 10 Vet. App. 
15, 18 (1997), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  The law provides 
that any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered 
by VA, from a claimant, may be considered an informal 
claim.  See 38 C.F.R. § 3.155(a).  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim.  Under 
certain circumstances, VA medical records may constitute 
an informal claim for increase or to reopen a compensation 
claim under 38 C.F.R. § 3.157, but this provision is not 
for application in an initial compensation claim for a 
disability.

The Board has carefully and thoroughly reviewed the 
evidence of record and finds no legal basis to grant an 
effective date earlier than June 25, 2001, for the grant 
of service connection for residuals of a cerebral vascular 
accident.  The earliest documentation of record of a 
specific intent on the part of the veteran to claim 
service connection for residuals of a cerebral vascular 
accident is a VA Form 21-4138, Statement in Support of 
Claim, which the RO received on June 25, 2001.  
Subsequently, in an October 2001 rating decision, the RO 
granted service connection for residuals of a cerebral 
vascular accident and assigned a 100 percent evaluation, 
effective June 25, 2001. 

The veteran has presented several arguments in support of 
his claim for an effective date prior to June 25, 2001.  
He essentially argues that the effective date of service 
connection should go back to December 1983, the date he 
filed a claim for nonservice-connected pension benefits.  
He maintains that this claim should have been construed as 
a claim for service connection for residuals of a cerebral 
vascular accident.  The Board disagrees. 

The record shows that the veteran submitted a VA Form 21-
526 (Veteran's Application for Compensation or Pension) in 
December 1983.  In this application, the veteran wrote: 
"NSC Pension: Severe Stroke".  He did not specifically 
claim in-service incurrence.  The RO treated his 
application as a claim for nonservice-connected pension 
benefits and for special monthly pension by reason of 
being housebound based on the veteran's residuals of a 
cerebral vascular accident.  As such, there was no 
statement that VA could construe as "evidencing a belief 
in entitlement" to service connection for residuals of a 
cerebral vascular accident.  Given these facts, the Board 
cannot conclude that the VA was obligated to consider the 
veteran's claim for pension benefits in 1983 as a claim 
for disability compensation.  See Stewart, 10 Vet. App. at 
19.

The veteran also argues that the initial December 1983 
claim was completed by a VA representative at the VA 
hospital.  The veteran maintains that, at that time, he 
intended to file for all benefits he was entitled to based 
on his military service.  He claims that he showed the VA 
representative his Purple Heart Medal and DD Form 214, and 
explained that he had sustained a massive head injury in 
service and began having seizures in 1983.  The veteran 
thus assumed that a claim for service-connected 
compensation had been filed.  Unfortunately, this argument 
also has no merit.  An error in advice is an extremely 
unfortunate and regretful occurrence.  However, "erroneous 
advice given by a government employee cannot be used to 
[prevent] the government from denying benefits."  McTighe 
v. Brown, 7 Vet. App. 29, 30 (1994) (referring to the rule 
enunciated in OPM v. Richmond, 496 U.S. 414, 110 S.Ct. 
2465, 110 L.Ed.2d 387 (1990)).  Thus, the veteran's 
reliance on inaccurate advice given by a VA employee in 
1983 cannot estop VA from denying benefits.  

Finally, the veteran argues that the 1983 VA 
hospitalization report should be construed as an informal 
claim.  As noted, 38 C.F.R. § 3.155 provides that any 
communication or action indicating intent to apply for one 
or more VA benefits and identifying the benefit sought may 
be considered an informal claim.  However, the 1983 VA 
hospitalization report may not be accepted as an informal 
claim because it does not "identify the benefit sought" 
nor does it indicate an "intent to apply" for service 
connection.  The veteran also discussed the provisions of 
38 C.F.R. § 3.157.  However, that regulation permits a 
report of an examination or hospitalization to serve as an 
effective date for an award of an increased evaluation or 
to reopen a claim.  Since neither is the situation in this 
case, the provisions of 38 C.F.R. § 3.157 do not apply.

In conclusion, the Board finds no indication from the 
record that the veteran filed a claim for, or otherwise 
specified an intent to seek, entitlement to service 
connection for residuals of a cerebral vascular accident 
prior to June 25, 2001.  As such, the claim of entitlement 
to an effective date prior to June 25, 2001, for the grant 
of service connection for residuals of a cerebral vascular 
accident must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran 
when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not for application in 
this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Whether the May 1984 RO Decision 
Contained CUE for Failing to Adjudicate 
the Issue of Entitlement to Special 
Monthly Compensation Based On the Need 
for Regular Aid and Attendance of Another 
Person

The October 2001 rating decision on appeal granted special 
monthly compensation (SMC) based on the need for regular 
aid and attendance of another person, effective June 25, 
2001.  The veteran now claims he is entitled to an 
effective date prior to June 25, 2001.  He alleges that 
the May 1984 RO decision, which granted special monthly 
pension by reason of being housebound, but did not 
adjudicate the issue of entitlement to special monthly 
compensation based on the need for regular aid and 
attendance of another person, was clearly and unmistakably 
erroneous.

The Board is unable to consider whether the May 1984 RO 
decision contained CUE with respect to a claim of 
entitlement to SMC based on the need for regular aid and 
attendance of another person because that issue was not 
addressed by the RO in May 1984.  The only issue addressed 
by the RO at that time was special monthly pension, which 
pertains to nonservice-connected disabilities.  Therefore, 
there is no final decision to attack concerning SMC on the 
basis of CUE.  See Norris, supra.  Therefore, the 
veteran's only avenue to obtain an effective date prior to 
June 25, 2001, for the award of SMC is to show that a 
claim had been filed prior to that date. 

V.  Entitlement to an Effective Date Prior 
to June 25, 2001, for the Grant of Special 
Monthly Compensation Based on the Need for 
Regular Aid and Attendance

The veteran's argument for an earlier effective date for 
the grant of SMC based on the need for regular aid and 
attendance of another person focused primarily on whether 
the May 1984 RO decision contained CUE.  However, the 
Board will also consider the argument of entitlement to an 
effective date prior or to June 25, 2001, under the 
applicable law concerning effective dates. 

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. 
Brown 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. 
Cir. 1994).  When a claim is denied as a result of initial 
review of determination, and the claimant fails to timely 
appeal that decision by filing a notice of disagreement 
within the one-year period prescribed in 38 U.S.C.A. § 
7105(b)(1), that decision becomes final and the claim may 
not thereafter be reopened or allowed, except upon the 
submission of new and material evidence.  38 U.S.C.A. §§ 
7104(b), 7105(c)).  

As noted, the veteran first filed an application for 
pension benefits in December 1983.  The RO denied the 
veteran's claim for SMC on the basis of regular aid and 
attendance of another person in May 1984 and June 1986.  
The veteran was notified of the June 1986 decision and of 
his appellate rights but did not seek appellate review 
within one year of notification.  Therefore, that decision 
is final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.  The veteran attempted to reopen his 
claim by submitting a claim on June 25, 2001.  This claim 
ultimately resulted in the grant of benefits.  Therefore, 
under 38 U.S.C.A. § 5110(a), the effective date can be no 
earlier than June 25, 2001, the date the veteran filed his 
claim to reopen that resulted in the grant of benefits 
sought.

After reviewing the record, the Board finds no indication 
that the veteran filed a claim for SMC based on the need 
for regular aid and attendance of another person prior to 
June 25, 2001.  As such, the claim of entitlement to an 
effective date prior to June 25, 2001, must be denied.  In 
reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance 
of the evidence is against the veteran's claim.  See 
Gilbert, supra; 38 U.S.C.A.  § 5107(b).


ORDER

The May 1984 RO decision that did not adjudicate the issue 
of entitlement to service connection for residuals of a 
cerebral vascular accident does not contain clear and 
unmistakable error. 

An effective date prior to June 25, 2001, for a grant of 
service connection for residuals of a cerebral vascular 
accident is denied.

The May 1984 RO decision that did not adjudicate the issue 
of entitlement to special monthly compensation based on 
the need for regular aid and attendance of another person 
does not contain clear and unmistakable error.

An effective date prior to June 25, 2001, for an award of 
special monthly compensation based on the need for regular 
aid and attendance of another person is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

